YATES, Presiding Judge,
concurring in part and concurring in the result in part.
I agree with the majority that the trial court’s order was not a final judgment and, therefore, not appealable. Although I believe that the court could treat the appeal as a petition for a writ of mandamus, see Hollon v. Williamson, 846 So.2d 349 (Ala.Civ.App.2002)(Yates, P.J., dissenting), I do not believe that the record demonstrates under the particular facts of this case that the husband is entitled to mandamus relief.